GeeeN, Judge,
delivered the opinion of the court:
This suit is begun under the provisions of a resolution passed by the Senate March 3, 1923, referring a large number of claims named therein to this court. These claims are commonly referred to as the cotton linter cases. A petition was filed.in this court December 17, 1934, by the Delta Oil Company. No company by that name is specified in the list of claims set out in the bill. Two companies are specified under the names of “Delta Cotton Oil Company, Gowdy, Mississippi, $18,221.16” and “Delta Cotton Oil Company, Greenville, Mississippi, $25,672.72”, and defendant insists that the plaintiff does not come under the provisions of the bill. We have no need, however, to determine this question as the claim upon which this action is founded was not presented to this court by a petition until more than eleven years after the congressional reference was made.
The defendant in its brief calls the attention of the court to the delay in filing the petition and contends that the action is barred by the statute of limitations; and that the court has no jurisdiction to take any action further than to certify to Congress the facts in the case. The same kind of objection *320based on similar facts was made in the case of Farmers Cotton Oil Co. v. United States, 84 C. Cls. 468, 472, and the court there held that the action was barred and that the objection must be sustained.
Following the ruling made in the case cited, the material facts as shown by the findings and the proceedings had herein will be certified to Congress but the court has no jurisdiction to proceed further with the case.
LittletoN, Judge; and Whaley, Chief Justice, concur.
Whitaker, Judge, took no part in the decision of this case.